DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
3.	Claim 17 is objected to because of the following informalities:  “obtainable” is suggested to be changed to -- obtained --.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “acceptable seam strength” needs to be defined.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 7-9, 11-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siddhamalli et al. (US 2011/0241262).
Siddhamalli et al. disclose a composition comprising a blend of elastomeric polymer (such as styrenic elastomers) and a diene elastomer in various ratios, wherein the blend is mixed at 200-230°C (such as EPDM) (claim 1, Examples 2-4, Figs. 1 and 4, Tables 4, 6 and 7).
The limitations of claim 7 can be found in Siddhamalli et al. at Example 2, where it discloses the EPDM (same as used in the instant application, would have the claimed unsaturation).
The limitations of claim 8 can be found in Siddhamalli et al. at claim 1, where it discloses the polyolefin elastomer.
The limitations of claim 9 can be found in Siddhamalli et al. at Example 2, where it discloses the mixing of 50/50 styrenic elastomer/EPDM at 200°C (reads on co-continuous phase).
The limitations of claim 11 can be found in Siddhamalli et al. at Example 2, where it discloses the 50/50 styrenic elastomer/EPDM.
Claims 12-14 are inherent properties based on substantially the same components as claimed.
The limitations of claims 15, 16 and 19 can be found in Siddhamalli et al. at Example 2, where it discloses the method.
The limitations of claim 17 can be found in Siddhamalli et al. at Example 2, where it discloses the polymer composition.

7.	Claims 1, 2, 8, 11-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inata et al. (US 20150083297).
Inata et al. disclose a composition comprising 50 parts by mass of a thermoplastic polyester elastomer and 50 parts by mass of a butyl rubber, to be melt kneaded by a twin screw kneading machine (Example 1, Table 1).
The limitations of claim 2 can be found in Inata et al. at Example 1, Table 1, [0041], where it discloses the 2.5 parts by mass of a phenolic resin as a crosslinking agent.
The limitations of claim 8 can be found in Inata et al. at Example 1, where it discloses the butyl rubber.
The limitations of claim 11 can be found in Inata et al. at Example 1, Table 1, where it discloses the 50/50 thermoplastic elastomer/butyl rubber.
Claims 12-14 are inherent properties based on substantially the same components as claimed.
The limitations of claim 15 can be found in Inata et al. at Example 1, where it discloses the method.
The limitations of claim 17 can be found in Inata et al. at Example 1, where it discloses the polymer composition.

8.	Claims 1, 8, 11-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saotome (JP 55048232).
Saotome discloses a melt blend of 25 parts by weight of butyl rubber, 10 parts by weight of ethylene propylene copolymer rubber, and 65 parts by weight of ethylene-vinyl acetate copolymer (abstract, Example 1).
The limitations of claim 8 can be found in Saotome at Example 1, where it discloses the butyl rubber.
The limitations of claim 11 can be found in Saotome at Example 1, where it discloses the 25/10/65 IIR/EPR/EVA.
Claims 12-14 are inherent properties based on substantially the same components as claimed.
The limitations of claim 15 can be found in Saotome at abstract, Example 1, where it discloses the method.
The limitations of claim 17 can be found in Saotome at Example 1, where it discloses the polymer composition.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	Claim 10 is rejected under 35 U.S.C. 103(a) as obvious over Siddhamalli et al. (US 2011/0241262) in view of Kaprinidis et al. (US 7,138,448).
The disclosure of Siddhamalli et al. is adequately set forth in paragraph 6 and is incorporated herein by reference.
However, Siddhamalli et al. is silent on the composition containing a NOR-HALS.
Kaprinidis et al. disclose a hindered alkoxyamine stabilizer such as NOR HALS, in an amount of 0.05% to 20% by weight based on the polymer substrate, to be used as a light stabilizer for thermoplastic elastomers in applications such as roofing sheets (col. 9, lines 4-11; col 10, lines 52-55; col. 11, lines 1-26).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this NOR-HALS in the composition to improve the light stabilization for outdoor applications.
Allowable Subject Matter
11.	Claims 3-6, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of the record do not teach or fairly suggest the claimed catalyst, shaped article, and method for covering a roof.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-57725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUI H CHIN/Primary Examiner, Art Unit 1762